I concur in the judgment sustaining the validity of the lien, but dissent from the judgment on the third-party Complaint finding that the clerk was negligent as a matter of law.
In my opinion, the question of whether or not the clerk was negligent, under all the circumstances, was essentially a factual issue for the determination of the Court of Common Pleas, and in applying the fundamental principles applicable to a reversal on the weight of the evidence (3 Ohio Jurisprudence 2d 809, Appellate Review, Section 819), this court should not interfere with the factual determination of the trial court. Accordingly, I would affirm the judgment in its entirety. *Page 211